Case 1:21-cv-01125-NGG-CLP Document 30 Filed 09/15/21 Page 1 of 1 PageID #: 102




 September 15, 2021


 Via ECF
 The Honorable Nicholas G. Garaufis
 U.S. District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:     Ortega v. Yeghoyan, et al.
         21 cv 01125 (NGG-CLP)
         Reply in Opposition to Plaintiff’s Request for Reconsideration of Pre-Motion Conference

 Dear Judge Garaufis:

 Defendants Champagne Room BK Inc. and Ruben Yeghoyan jointly oppose Plaintiff’s request for
 reconsideration of scheduling of a Pre-Motion conference. Defendants jointly stand by their position
 that Plaintiff's complaint is deficient for a number of reasons which will be fully discussed at the Pre-
 Motion conference, and must be dismissed. Defendants intend to fully raise applicable points of law
 in support of Defendants’ Motion to Dismiss at the Pre-Motion conference.

 Plaintiff’s characterization of Defendants being a part of a “circus,” is completely unnecessary, and
 false. We apologize that the Court has been subjected to Plaintiff's counsel disparaging the defense of
 Defendants and abandoning civility in doing so.

 We respectfully request that Plaintiff's request to cancel the pre-motion conference be disregarded as
 being in contravention of The Court’s Individual Rules of Practice Rule (IV)(A)(2). There is no reason
 that the Pre-Motion conference should not proceed as scheduled on November 2, 2021. Said conference
 will allow the parties to discuss the issues anticipated to be raised in the joint motion to dismiss,
 avoiding unnecessary litigation and potentially resulting in judicial economy.

 Thank you for your time and consideration of this request.


 Respectfully Submitted,


 s/ Elena Fast                                           s/Victor M. Feraru
 Elena Fast, Esq.                                        Victor M. Feraru
 The Fast Law Firm, P.C.                                 Law Offices of Victor M. Feraru
 521 Fifth Avenue, 17 Floor                              1225 Franklin Avenue, Suite 325
 New York, NY 10175                                      Garden City, NY 11530
 Phone: (212)729-6082                                    Phone: (516)415-2114
 Email: elena@efastlaw.com                               Email: victor@vicslaw.com
 Counsel for Ruben Yeghoyan                              Counsel for Champagne Room BK Inc.

  cc:    All parties of record via ECF
